                                                                   Case 2:10-cr-00236-GMN-PAL Document 533 Filed 05/14/20 Page 1 of 4


                                                               1    KATHLEEN BLISS, ESQ.
                                                                    Nevada Bar No. 7606
                                                               2    kb@kathleenblisslaw.com
                                                                    KATHLEEN BLISS LAW PLLC
                                                               3    1070 W. Horizon Ridge Pkwy., Suite 202
                                                                    Henderson, Nevada 89012
                                                               4    Telephone: 702.463.9074

                                                               5    Attorneys for Jabari L. Marshall

                                                               6                                  UNITED STATES DISTRICT COURT
                                                               7                                       DISTRICT OF NEVADA
                                                               8
                                                                      UNITED STATES OF AMERICA,                        CASE NO.: 2:10-CR-00236-GMN-PAL
                                                               9
                                                                                        Plaintiff;
                                                              10
                                                                                                                       UNOPPOSED MOTION TO FILE A
                                                                           vs.                                         SUPPLEMENT AND PROPOSED
                                                              11
                                                                                                                       ORDER
1070 W. HORIZON RIDGE PKWY., SUITE 202




                                                                      JABARI L. MARSHALL,                              (Second Request)
  KATHLEEN BLISS LAW PLLC




                                                              12
                                                                                        Defendant.
      HENDERSON NEVADA 89012




                                                              13
                                         TEL – 702.463.9074




                                                              14

                                                              15
                                                                           Defendant Jabari Marshall (Marshall), by and through his counsel, Kathleen Bliss, Esq.,
                                                              16

                                                              17
                                                                    respectfully requests a 14-day extension to May 22, 2020 to file a supplement. This request is

                                                              18    made based upon the following reasons:

                                                              19           1. Defendant filed pro se an emergency motion for a Sentence Reduction on April 13,
                                                              20                 2020 (ECF No. 526).
                                                              21
                                                                           2. Assistant Federal Defender Monique Kirtley filed a notice of appearance on April 21,
                                                              22
                                                                                 2020 (ECF No. 527).
                                                              23
                                                                           3.    The Federal Defender filed a motion to withdraw on April 21, 2020 (ECF No. 528),
                                                              24

                                                              25                 which this Court granted on April 22, 2020 (ECF No. 529).

                                                              26           4. This Court appointed undersigned counsel to represent Mr. Marshall on April 22, 2020

                                                              27                 (ECF No. 529).
                                                              28

                                                                                                               Page 1 of 4
                                                                   Case 2:10-cr-00236-GMN-PAL Document 533 Filed 05/14/20 Page 2 of 4


                                                               1         5. Counsel requested a 14-day extension on April 24, 2020 (ECF No. 530). This Court
                                                               2            granted the extension on April 24, 2020 (ECF No. 531).
                                                               3
                                                                         6. Counsel spoke to client on May 6, 2020 and confirmed defendant has not received a
                                                               4
                                                                            full health evaluation, which defendant needs to determine if he has diabetes since he
                                                               5
                                                                            is overweight and family history of it.
                                                               6

                                                               7         7. Counsel has not received the most recent medical records dated after May 2019 that

                                                               8            defendant requested which are necessary for this supplement.

                                                               9         8. Defendant is incarcerated and does not object to this motion.
                                                              10
                                                                         9. Counsel for the government does not oppose this motion.
                                                              11
                                                                         10. This is the second request for extension.
1070 W. HORIZON RIDGE PKWY., SUITE 202
  KATHLEEN BLISS LAW PLLC




                                                              12
                                                                         Dated this 6th day of May 2020.
      HENDERSON NEVADA 89012




                                                              13
                                         TEL – 702.463.9074




                                                              14

                                                              15                                               KATHLEEN BLISS LAW PLLC

                                                              16
                                                                                                               /s/ Kathleen Bliss_______________________
                                                              17                                               KATHLEEN BLISS, ESQ.
                                                                                                               Nevada Bar No. 7606
                                                              18                                               1070 W. Horizon Ridge Pkwy., Suite 202
                                                                                                               Henderson, Nevada 89012
                                                              19

                                                              20

                                                              21

                                                              22

                                                              23

                                                              24

                                                              25

                                                              26

                                                              27

                                                              28

                                                                                                             Page 2 of 4
                                                                   Case 2:10-cr-00236-GMN-PAL Document 533 Filed 05/14/20 Page 3 of 4


                                                               1

                                                               2
                                                                                                            Certificate of Service
                                                               3

                                                               4    I certify that I am an employee of KATHLEEN BLISS LAW PLLC, and that on this 6th day of
                                                               5    May 2020, I did cause a true copy of:
                                                               6

                                                               7
                                                                        UNOPPOSED MOTION TO FILE A SUPPLEMENT AND PROPOSED ORDER
                                                               8

                                                               9    to be served via electronic service by the U.S. District Court CM/ECF system to the parties on
                                                              10
                                                                    the Electronic Filling system in this action.
                                                              11
1070 W. HORIZON RIDGE PKWY., SUITE 202
  KATHLEEN BLISS LAW PLLC




                                                              12
      HENDERSON NEVADA 89012




                                                              13
                                                                                                                             By: /s/Priscilla Horvath
                                         TEL – 702.463.9074




                                                              14                                                             An employee of
                                                                                                                             KATHLEEN BLISS LAW PLLC
                                                              15

                                                              16

                                                              17

                                                              18

                                                              19

                                                              20

                                                              21

                                                              22

                                                              23

                                                              24

                                                              25

                                                              26

                                                              27

                                                              28

                                                                                                                    Page 3 of 4
                                                                   Case 2:10-cr-00236-GMN-PAL Document 533 Filed 05/14/20 Page 4 of 4


                                                               1

                                                               2                              UNITED STATES DISTRICT COURT

                                                               3                                    DISTRICT OF NEVADA

                                                               4
                                                                      UNITED STATES OF AMERICA,                     CASE NO.: 2:10-CR-00236-GMN-PAL
                                                               5
                                                                                     Plaintiff;
                                                               6
                                                                                                                    ORDER
                                                                           vs.
                                                               7
                                                                      JABARI L. MARSHALL,
                                                               8
                                                                                     Defendant.
                                                               9

                                                              10
                                                                          Based upon the unopposed motion of defendant, and for the good cause, the Court grants
                                                              11
1070 W. HORIZON RIDGE PKWY., SUITE 202




                                                                    defendant’s unopposed motion. It is hereby ORDERED that defendant’s Motion is GRANTED.
  KATHLEEN BLISS LAW PLLC




                                                              12
      HENDERSON NEVADA 89012




                                                              13
                                         TEL – 702.463.9074




                                                              14
                                                                                     14 day of May, 2020.
                                                                          Dated this ____
                                                              15

                                                              16

                                                              17

                                                              18
                                                                                                              ________________________________________
                                                              19
                                                                                                               Gloria M. Navarro, District Judge
                                                              20                                              UNITED STATES DISTRICT COURT

                                                              21

                                                              22

                                                              23

                                                              24

                                                              25

                                                              26

                                                              27

                                                              28

                                                                                                            Page 4 of 4
